MEMORANDUM **
Abed Aref Al-Halabi, a native and citizen of Jordan, petitions for review of the Board of Immigration Appeals’ (“BIA”) order, summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, relief under the Convention Against Torture (“CAT”), and voluntary departure. We dismiss in part, and deny in part, the petition for review.
We lack jurisdiction to review Al-Halabi’s challenge to the IJ’s adverse credibility determination because Al-Halabi failed to exhaust the issue before the BIA. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). Therefore we have no basis to review the IJ’s denial of asylum withholding of removal and CAT.
We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). Al-Halabi’s contention that the IJ violated due process by denying voluntary departure fails because there is no evidence that the proceedings were so fundamentally unfair that Al-Halabi was prevented from reasonably presenting his case. See 8 C.F.R. § 1003.31(c); see also Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.